A review of the record reveals that Family Court properly determined that New Hampshire is a more appropriate forum for the instant custody modification proceeding (see, Domestic Relations Law § 75-h [1]). The home State of the parties’ child since 1981 has been New Hampshire and evidence concerning the child’s care, training and personal relationships is more readily available there (see, Domestic Relations Law § 75-h [3]; Singer v Singer, 79 AD2d 680). In the unlikely event that the Superior Court in New Hampshire should again decline to take jurisdiction of this custody matter, either party may move to reinstate this proceeding (see, Domestic Relations Law § 75-h [5]). The order should be affirmed.
Order affirmed, without costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.